DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eissenberg (US 3,547,187).
With regard to claim 1, Eissenberg teaches a method for condensing steam that is a method for liquefying and condensing steam by introducing the steam to a heat exchanger and contacting the steam with a cooling body in the heat exchanger (made of copper or copper alloy, see Title, abstract, C1:L5-9, C2:L20-24), the method comprising adding a dropwise condensation promoter (CO2) to the steam to be introduced to the heat exchanger or directly to the heat exchanger (See title, abstract, claim 1, C4:L1-5).
With regard to claim 2, Eissenberg teaches the dropwise condensation promoter is a volatile non-amine compound (CO2), as well as a volatile amine compound (hydrazine, see C2:L71-C3:L2).

With regard to claim 4, Eissenberg teaches the cooling body is made of copper or copper alloy (see C1:L47-56).
With regard to claim 6, Eissenberg teaches the heat exchanger is part of a desalination system, i.e. a concentrating device (See C3:L31-35).
Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deronzier et al (US 3,878,885).
With regard to claim 1, Deronzier teaches a method for condensing steam (traveling in steel duct 5) that is a method for liquefying and condensing steam by introducing the steam to a heat exchanger 2 and contacting the steam with a cooling body 6 in the heat exchanger 2 (See Fig, C3:L63-C4:L22), the method comprising adding a dropwise condensation promoter to the steam (traveling in duct 5, via dropwise condensation promotor duct 11, see Fig C4:L40-48) to be introduced to the heat exchanger 2 .
With regard to claim 4, Deronzier teaches the method works on a heat exchanger with stainless steel and copper walls (C2:L52-67), and that titanium heat exchangers were known (C1:L12-14).
With regard to claim 5, as shown in the Fig of Deronzier, no apparatus involving a temperature rise and/or a pressure rise is provided between a chemical injection point where the dropwise condensation promoter (duct 11) is added to the steam (in duct 5) and the heat exchanger 2.
With regard to claim 6, Deronzier teaches the condensing heat exchanger 2 may be involved in desalination, i.e. a concentrating device (see claim 10, in Col. 6); and further suggests that the heat exchanger may be associated with thermal power plants and chemical engineering complexes (C1:L4-17).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taya (US 5,026,523) teaches a method for inhibiting corrosion in a condenser. Nakamura et al (US 4,601,933) teaches a method of using dropwise heat transfer promoters. Erb (US 3,466,189) teaches a coating for heat transfer improvement. Ryznar (US 2,771,417) teaches a method for inhibiting corrosion in steam condensate with non-volatile amine addition. Hunter (US 2,469,729) teaches dropwise condensation promotion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603.  The examiner can normally be reached on Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JONATHAN MILLER/Primary Examiner, Art Unit 1772